Citation Nr: 0522269	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1956.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2001 and June 2003, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's acne vulgaris does not result in ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant; does not 
result in complete or exceptionally repugnant deformity of 
one side of his face or marked or repugnant bilateral 
disfigurement; does not affect more than 40 percent of his 
entire body, more than 40 percent of his exposed areas, and 
has not required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12 months; does not result in disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or four 
or five characteristics of disfigurement; and does not result 
in scars, other than the head, face or neck, that are deep or 
cause limited motion of an area or areas exceeding 144square 
inches (929 sq. cm.). 

3.  The competent medical evidence demonstrates that the 
veteran's service-connected acne vulgaris is not sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for acne vulgaris have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (prior to August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801 and 7806 
(2004).

2.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the March 1999 rating decision on 
appeal, the February 2000 statement of the case, and various 
supplemental statements of the case (SSOCs), including one 
dated in September 2002 that provided the veteran notice of 
new rating criteria for the evaluation of skin disabilities.  
Additionally, the RO sent the veteran a letter in June 2001 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, an SSOC dated 
in February 2005 included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted a relevant VA medical examination in July 1998.  

The Board notes that in connection with the appeal, the 
veteran was scheduled for VA examinations in August 2003 and 
November 2004, for which he failed to report.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase without good cause, the claim shall be 
denied.  See 38 C.F.R. § 3.655(b) (2003).  The Board also 
points out that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran was scheduled for a hearing at the RO in July 
2004.  A July 2004 VA Form 119, Report of Contact, provides 
that the veteran postponed his hearing in favor of a VA 
examination.  

There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a July 1998 VA examination provides that the 
veteran had a long-standing history of intermittent cysts on 
the face, chest, back and intergluteal areas.  He was status-
post multiple excisions for epidermoid cysts on the back, 
face and chest, and for acne nodules on the chest and upper 
back.  Current treatment consisted of hot compresses to the 
axilla and groin.  

On physical examination, there were multiple hypopigmented 
scars on the cheeks, chest and back; sinus tracts on the 
right axilla and left inguinal region with no purulent 
discharge noted on examination; and multiple tan colored 
papules up to one cm in diameter with a stuck on appearance 
on the entire aspect of the back.  The pertinent diagnosis 
was acne vulgaris nodular cystic type.  

Entitlement to an increased evaluation for acne vulgaris

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  

The veteran's current 30 percent evaluation is based on 
Diagnostic Code 7819, new benign skin growths, of the prior 
criteria for the evaluation of skin disabilities.  Such 
growths are to be evaluated as eczema.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, 
warrants a 50 percent evaluation.  Diagnostic Code 7806 
(prior to August 30, 2002).  

Also under the prior criteria, disfiguring scars of the head, 
neck or face with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement warrants a 50 percent evaluation. 
Diagnostic Code 7800 (prior to August 30, 2002).

Turning to the revised criteria, an evaluation in excess of 
30 percent is not warranted for acne.  Diagnostic Code 7828 
(2004).  

Dermatitis or eczema should be rated depending upon the 
predominant disability as dermatitis or eczema; disfigurement 
of the head, face or neck (Diagnostic Code 7800); or scars 
(Diagnostic Codes 7801 - 7805).  Diagnostic Code 7806 (2004).  
A 60 percent evaluation is warranted for dermatitis or eczema 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or having required constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12 months.  
Diagnostic Code 7806 (2004).

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, warrants a 50 percent evaluation.  Diagnostic 
Code 7800 (2004).

A note provides that the 8 characteristics of disfigurement 
for purposes of evaluation under § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.

Scars, other than the head, face or neck, that are deep or 
cause limited motion of an area or areas exceeding 144 square 
inches (929 sq. cm.), warrant a 40 percent evaluation.  
Diagnostic Code 7801 (2004).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
acne vulgaris under the old or the revised criteria.  Thus, 
neither the old nor the revised criteria are more favorable 
for the veteran.   

The evidence is negative for any indication that the 
veteran's acne is comparable to eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, Diagnostic Code 
7806 (prior to August 30, 2002); or results in complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, Diagnostic Code 
7800 (prior to August 30, 2002).

Similarly, the evidence is negative for any indication that 
the veteran's acne affects more than 40 percent of his entire 
body, more than 40 percent of his exposed areas, or has 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.  Diagnostic Code 7806 (2004).

The evidence does not show that the veteran's acne results in 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or four or five characteristics of disfigurement.  
Diagnostic Code 7800 (2004).

The evidence does not show that the veteran's acne results in 
scars, other than the head, face or neck, that are deep or 
cause limited motion, of an area or areas exceeding 144 
square inches (929 sq. cm.).  Diagnostic Code 7801 (2004).  

The Board observes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

Nevertheless, the Board finds no evidence of an exceptional 
disability picture in this case at any time during the appeal 
period.  There is no evidence in the claims file of 
particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
acne, nor is there any indication that the veteran's acne has 
required any recent hospitalization.  There is no documentary 
evidence that because of his acne the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated by his current evaluation.  He has submitted no 
employment or medical records showing that his acne 
interferes with employment to an extent not contemplated by 
his current 30 percent evaluation.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

As noted above with respect to the veteran's increased 
evaluation claim, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU.  

The veteran's sole service-connected disability is acne 
vulgaris, evaluated as 30 percent disabling.  Accordingly, 
the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a). 

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted.  38 C.F.R. § 3.321(b).  As noted above 
with respect to the veteran's increased evaluation claim, the 
record contains no evidence that the veteran's service-
connected skin disability results in marked interference with 
employment beyond that contemplated by the rating schedule, 
or frequent periods of hospitalization that would render 
impractical the application of the rating schedule.  

As a final matter, the Board recognizes the veteran's 
assertions that his acne warrants an increased evaluation and 
renders him unemployable.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether a medical condition 
satisfies diagnostic criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 30 percent for acne vulgaris is 
denied.

A total disability evaluation based on individual 
unemployability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


